     Case 2:20-cv-00278-KJM-KJN Document 26 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAY A. GREEK,                                    No. 2:20-cv-00278-KJM-KJN PS

12                       Plaintiff,                    ORDER

13              v.                                     (ECF Nos. 23, 25)

14    COMMISSIONER OF THE INTERNAL
      REVENUE,
15
                         Defendant.
16

17          Currently pending before the court is defendant’s motion to dismiss on the grounds that

18   plaintiff’s complaint fails to state any claim for relief.1 (ECF No. 22.) That motion was noticed

19   for a hearing to take place on October 15, 2020. (Id.) On October 6, 2020, the undersigned

20   vacated the hearing, took the motion under submission, and ordered plaintiff to file his opposition

21   or statement of non-opposition by October 19, 2020. (ECF No. 23.) But plaintiff had in fact

22   already filed his opposition on October 5, 2020, although it was not entered on the docket until

23   October 6. (ECF No. 24.) On October 13, 2020, plaintiff informed the court of his timely

24   opposition and requested reconsideration of the submission order. (ECF No. 25.)

25          Because oral argument will not aid the resolution of this matter, the court declines to

26
            1
27            This action proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and
     28 U.S.C. § 636(b)(1).
28
                                                       1
     Case 2:20-cv-00278-KJM-KJN Document 26 Filed 10/20/20 Page 2 of 2


 1   reschedule the motion for hearing. See E.D. Cal. L.R. 230(g). But the court has received

 2   plaintiff’s October 5, 2020 opposition (ECF No. 24) and will consider it when deciding the

 3   motion on the papers. Defendant is reminded that any reply to plaintiff’s opposition is due on or

 4   before October 26, 2020.

 5               IT IS SO ORDERED

 6   Dated: October 20, 2020

 7

 8

 9

10
     gree.0278
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
